Title: From Benjamin Franklin to Cadet de Vaux, 5 February 1784
From: Franklin, Benjamin
To: Cadet de Vaux, Antoine-Alexis-François


          
            Passy, le 5. Fev. 1784.
          
          Malgré tout le desir que J’ai, Monsieur, de faire quelque Chose qui puisse vous etre agreable ainsi qu’a M. Votre Frere,— Il m’est absolument impossible de faire le voyage de Paris dans Ce moment cy; ma Maladie, et la saison rigoureuse, sont des obstacles insurmontables pour moi—
          J’ai moi meme fait executer un Poele Cheminée propre a bruler le Charbon de Terre, & telle que M. le Noir a paru desirer que Je fis connoitre dans ce Pays cy. Je serai charmé de vous le montrer, quand vos Affaires vous permettrons de venir a Passy: Je ne puis encore en faire un Usage habituel faute de Charbon de Terre.— Si vous pouvez m’en procurer vous me ferez grand Plaisir.—
          J’ai recu dans le Tems—La Farine de Bled de Turquie, que vous avez eu la complaisance de me faire venir—et pour laquelle Je vous suis redevable.— Je vous envoye par le Porteur un

Echantillon de Pain fait en Partie avec cette Farine,—mais Je crois qu’il seroit possible de le faire meilleur: Je vous envoye la Recette pour le faire—si vous jugez a propos d’en faire faire l’Essaye a l’Ecole de Boulangerie—
          J’ai l’honneur d’etre, avec un sincere Attachement, Monsieur votre très humble & très obeissant Serviteur.—
          
            B. Franklin
            M. Cadet de Vaux
          
         
          Notation: Franklin
        